     Case 2:18-cv-00882-JAD-DJA Document 88
                                         87 Filed 06/08/20
                                                  06/05/20 Page 1 of 2




1    MICHAEL C. MILLS, ESQ.
     Nevada Bar No. 003534
2    BERNADETTE A. RIGO, ESQ.
     Nevada Bar No. 007882
3    BAUMAN LOEWE WITT & MAXWELL
     3650 N. Rancho Drive, Suite 114
4    Las Vegas, NV 89130
     Phone: 702-240-6060
5    Fax: 702-240-4267
     Email: mmills@blwmlawfirm.com
6    Email: brigo@blwmlawfirm.com

7    Attorneys for Defendant,
     Bodega Latina Corporation
 8   dba EI Super

 9
                                     UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11
     GINA ALCANTARA, an Individual,                   Case No.: 2: 18-cv-00882-JAD-DJA
12

13
                 Plaintiff,
14
                               vs.
15

16
     BODEGA LATINA CORPORATION, d/b/a
17   EL SUPER, a California Corporation;
     DOES I-X; and ROE BUSINESS
18   ENTITIES XI-XX, inclusive,

19

20               Defendants.

21

22

23       STIPULATION AND ORDER FOR EXTENSION OF TIME FOR DEFENDANT TO
                  FILE REPLY TO PLAINTIFF'S RESPONSE rECF 84] TO
24             DEFENDANT'S MOTION FOR PROTECTIVE ORDER rECF 78]

25               Plaintiff Gina Alcantara and Defendant Bodega Latina Corporation, dba EI Super,

26   by and through their respective counsel, hereby stipulate that Defendant may have an

27

28
                                      STIPULATION AND ORDER TO EXTEND
                                                - PAGE 1 OF 2-
     3544093vl
     Case 2:18-cv-00882-JAD-DJA Document 88
                                         87 Filed 06/08/20
                                                  06/05/20 Page 2 of 2




 1   extension of time in which to file its Reply to Plaintiff's Response [ECF 84] to

 2   Defendant's Motion for Protective Order [ECF 78] up to an including June 10, 2020.

 3   Approved as to form and content:

 4   Dated this 5th day of June 2020             Dated this 5th day of June 2020

 5   CLAGGETT & SYKES LAW FIRM                   BAUMAN LOEWE WITT & MAXWELL

 6
     lsi William T. Sykes                        /sl Michael C. Mills
 7
 8   GEORDAN G. LOGAN, ESQ.                      MICHAEL C. MILLS, ESQ.
     Nevada Bar No. 013910                       Nevada Bar No. 003534
 9   WILLIAM T. SYKES, ESQ.                      BERNADETTE A. RIGO, ESQ.
     Nevada Bar No. 009916                       Nevada Bar No. 007882
10   4101 Meadows Lane Suite 100                 3650 N. Rancho Dr., Ste. 114
     Las Vegas, NV 89107                         Las Vegas, NV 89130
11   Phone: 702-655-2346                         Phone: 702-240-6060
     Fax: 702-655-3763                           Fax: 702-240-4267
12   Attorneys for Plaintiff,                    Attorneys for Defendant,
     Gina Alcantara                              Bodega Latina Corporation,
13                                               dba EI Super

14

15                                             ORDER
                 IT IS SO ORDERED.
16

17

18
                            UNITED STATES MAGISTRATE JUDGE
19
                                     June 8, 2020 _
                            DATED: __________
20

21

22

23

24

25

26

27

28

                                 STIPULATION AND ORDER TO EXTEND
                                           - PAGE 2 OF 2-
     3544093vl
